Order unanimously affirmed without costs. Memorandum: We reject plaintiff’s contention that issues of fact exist regarding whether the interim completion dates identified in the construction schedule of the parties’ contract were material elements of that contract and whether time was of the essence regarding each interim completion date. We conclude that the clear and unambiguous language of the contract demonstrates that adherence to the interim completion dates contained in the contract was mandatory.
Furthermore, we conclude that Supreme Court properly denied defendant’s motion for summary judgment seeking dismissal of plaintiff’s breach of contract cause of action and judgment in its favor on the issue of liability in its first counterclaim because issues of fact exist regarding whether defendant interfered with plaintiff’s ability to comply with the construction schedule delineated in the parties’ contract. (Appeals from Order of Supreme Court, Onondaga County, Hayes, J. — Partial Summary Judgment.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.